United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2123
                                   ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
Cecilio Felipe-Ramirez, also known    *
as Mariel Perez-Valentin,             *      [UNPUBLISHED]
                                      *
             Appellant.               *
                                 ___________

                             Submitted: September 16, 2011
                                Filed: September 21, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Cecilio Felipe-Ramirez appeals from the sentence imposed by the District
     1
Court after he pleaded guilty to four offenses related to the use and sale of false
identification documents. He entered his guilty plea under a written plea agreement
that contained an appeal waiver. His counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), acknowledging the appeal
waiver but nevertheless challenging the reasonableness of Felipe-Ramirez’s sentence.

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
       We conclude that this appeal is barred by the appeal waiver. The appeal falls
within the scope of the waiver, the record establishes that Felipe-Ramirez entered into
the plea agreement and agreed to the appeal waiver knowingly and voluntarily, and
enforcement of the waiver would not result in a miscarriage of justice. See United
States v. Andis, 333 F.3d 886, 889–92 (8th Cir.) (en banc) (describing the
circumstances under which the appellate court should enforce an appeal waiver and
dismiss the appeal), cert. denied, 540 U.S. 997 (2003). Although the plea agreement
set forth limited exceptions to the appeal waiver, we conclude that none of those
exceptions apply here. Finally, we have reviewed the record independently under
Penson v. Ohio, 488 U.S. 75, 80 (1988), and we have found no non-frivolous issues
beyond the scope of the appeal waiver. We grant counsel’s motion to withdraw, and
we dismiss the appeal.
                        ______________________________




                                         -2-